Case: 14-60450      Document: 00513256920         Page: 1    Date Filed: 11/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 14-60450                                   FILED
                                  Summary Calendar
                                                                            November 3, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
BALVINDER SINGH, also known as Balwinder Singh,

                                                 Petitioner,

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent.


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 296 877


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Balvinder Singh, a native and citizen of India, petitions this court for
review of an order of the Board of Immigration Appeals (BIA) dismissing his
appeal of the Immigration Judge’s (IJ) denial of his applications for asylum,
withholding of removal, and protection under the Convention Against Torture
(CAT).




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60450     Document: 00513256920     Page: 2   Date Filed: 11/03/2015


                                  No. 14-60450

      Singh contends that the BIA erred in affirming the IJ’s adverse
credibility determination.      He maintains that the adverse credibility
determination was premised on “a few minor inconsistencies” which “were
irrelevant to the primary issues of the case.” Singh attributes these minor
inconsistencies to misunderstandings and “splitting of hairs” by the IJ and
memory deficiencies due to the attack on March 23, 2011. He further asserts
that the IJ erroneously determined that he provided inconsistent statements
about the political and religious conditions in India, asserting that the August
2012 Law Library of Congress Report relied upon by the IJ only evidences a
mere improvement, not the elimination of, “persecution or torture of Sikhs by
the Congress Party.” Singh’s opening brief did not include an argument in
support of the denial of his application for protection under the CAT. Thus,
Singh is deemed to have abandoned this claim. See Soadjede v. Ashcroft, 324
F.3d 830, 833 (5th Cir. 2003); Yohey v. Collins, 985 F.2d 222, 226 (5th Cir.
1993).
      An adverse credibility finding may be supported by “any inconsistency or
omission . . . as long as the totality of the circumstances establishes that an
asylum applicant is not credible.” Wang v. Holder, 569 F.3d 531, 538 (5th Cir.
2009) (internal quotation marks and citation omitted). This court will defer to
a credibility determination “unless, from the totality of the circumstances, it is
plain that no reasonable fact-finder could make such an adverse credibility
ruling.” Id. at 538 (internal quotation marks and citation omitted).
      Singh fails to demonstrate that the record as a whole compels a
conclusion that he was credible. See id. Therefore, we will not disturb the
adverse credibility determinations of the BIA and IJ. See id. In light of her
credibility determination, the IJ concluded that Singh failed to establish that
he has suffered past persecution or has a well-founded fear of persecution



                                        2
    Case: 14-60450    Document: 00513256920     Page: 3   Date Filed: 11/03/2015


                                 No. 14-60450

should he return to India. The BIA found that the adverse credibility finding,
which it upheld, was sufficient to deny Singh’s asylum and withholding claims
because Singh failed to produce corroborating evidence. In the absence of
credible testimony or other corroborating evidence from Singh, and in light of
evidence in the record about the improvement of the situation between Sikhs
and the Congress Party in India, Singh has not shown that the evidence
compels a contrary finding. See Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir. 1994)
(“Under substantial evidence review, we may not reverse the BIA’s factual
determinations unless we find not only that the evidence supports a contrary
conclusion, but that the evidence compels it.”); id. at 79 (“Without credible
evidence, the BIA had no basis upon which to grant asylum or withhold
deportation.”).
      Singh also challenges the IJ’s evidentiary rulings regarding the
admission of the Government’s I-213 Record of Deportable/Inadmissible Alien
form and the exclusion of several documents he attempted to enter into
evidence in support of his request for relief from removal. Because Singh failed
to properly exhaust these issues, we lack jurisdiction to consider them in the
instant petition. See 8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 319
(5th Cir. 2009).
      Accordingly, Singh’s the petition for review is DENIED IN PART and
DISMISSED IN PART for lack of jurisdiction.




                                       3